UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4182


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHILOH RANA BENNETT, a/k/a Regina Dianne Bennett,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00206-HMH-2)


Submitted:    November 30, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shiloh     Rana       Bennett       pled     guilty         to     uttering

counterfeit securities, in violation of 18 U.S.C. §§ 513(a) & 2

(2006),    and    fraud       with   false    documents,      in     violation         of    18

U.S.C. §§ 1028(a)(3) & 2 (2006).                   The district court sentenced

Bennett to concurrent terms of thirty months in prison.                               Bennett

timely appealed.          Counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for    appeal     but    questioning         whether      Bennett’s        sentence         was

reasonable.       Bennett was advised of, but did not exercise, her

right to file a pro se supplemental brief.

               We review a sentence for reasonableness under an abuse

of discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).        This review requires appellate consideration of both

the    procedural       and   substantive        reasonableness       of    a    sentence.

Id.      After    determining         whether      the    district    court       properly

calculated the defendant’s advisory guidelines range, we must

then    assess      whether          the    district       court     considered             the

§   3553(a)     factors,       analyzed      any    arguments      presented          by    the

parties, and sufficiently explained the selected sentence.                                  Id.

at 50-51; see United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).       The record must establish that the district court

made     “an     individualized            assessment      based      on        the     facts

presented.”       Gall, 552 U.S. at 51.

                                             2
             We find no error by the district court in calculating

Bennett’s guidelines range. Moreover, the court’s statements at

Bennett’s       sentencing       hearing       reflect        an        “individualized

assessment” of the facts pertaining to her sentence.                            We also

find   the        below-guidelines        sentence       to        be    substantively

reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Bennett, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Bennett     requests    that   a   petition          be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may     move   in    this    court   for    leave        to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Bennett.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and    argument       would       not   aid   the

decisional process.

                                                                                AFFIRMED




                                           3